Citation Nr: 1456171	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to residuals of a right great toe fracture.

2.  Entitlement to service connection for a right foot disability to include as due to residuals of a right great toe fracture.

3. Entitlement to service connection for left knee and left foot disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to August 1979, and from August 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's appeal was previously remanded by the Board in June 2014 for additional development.  

In May 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is probative medical evidence that shows that the Veteran's flexor hallucis longus tendon rupture of the right foot is secondary to the right toe trauma he sustained during service. 

2.  In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for left knee and left foot disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for flexor hallucis longus tendon rupture of the right foot secondary to service-connected right great toe disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for left knee and left foot disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a right foot disability, any error by VA in complying with the requirements of VCAA is moot.  



Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.
Right Foot

The Veteran has claimed entitlement to service connection for a right foot disability, specifically claiming pain to his right foot, and right foot neuralgia.  

The September 2012 VA examiner diagnosed the Veteran with a traumatic injury, fracture to the Veteran's right great toe, and hallux extensus secondary to trauma.  The examiner diagnosed disabilities to the Veteran's right toe, and found no disability to the Veteran's right foot generally.  The examiner reviewed the Veteran's prior VA examination which stated that the Veteran fractured his toe playing soccer in service.  The examiner's report considered that the Veteran was service connected for his right great toe, and that the Veteran had continued to have pain in that joint area.  A review of the Veteran's medical history showed that VA podiatry staff diagnosed flexor halluces longus tendon rupture, in addition to the Veteran's related right great toe disabilities.  The examiner considered the Veteran's complaints of functional impact due to his right foot and right great toe.  However, the examiner concluded that the Veteran's right foot condition is the same as his service-connected right great toe disability.  

The August 2014 VA addendum opinion sought to specifically determine whether or not the Veteran's right foot symptoms were separate and distinct from his service-connected right great toe disability.  The August 2014 VA examiner confirmed the findings of the September 2012 VA examiner, and ultimately found that the Veteran's right foot symptoms and complaints were not separate and distinct from his right great toe disability.  The August 2014 VA examiner reviewed the Veteran's claims file, and specifically referenced the Veteran's initial in-service sports injury, and the Veteran's later diagnosis of flexor halluces longess tendon rupture.  In support of the examiner's opinion he discussed the Veteran's foot neuralgia, and that it is proximal to the toes and would need to involve a peripheral nerve.  The examiner then concluded that there was no association between the Veteran's foot neuralgia and his toe condition.  

The August 2014 VA opinion is confusing. The VA examiner found that the Veteran's right foot symptoms and complaints were not separate and distinct from his right great toe disability but then concluded that there was no association between the Veteran's foot neuralgia and his toe condition.  Upon further review, the Board observes that a May 2010 VA outpatient treatment record shows that the Veteran's treating podiatrist diagnosed the Veteran with flexor hallucis longus tendon rupture right foot with hallux extensus secondary to trauma in the 1980s.  After further consideration of this treatment record it now appears to the Board that the September 2012 VA examiner rendered the same opinion-that is, the Veteran's neuralgia pain of the right foot is connected to the right great toe trauma he sustained in service.  In light of the foregoing, the Board finds that service connection for flexor hallucis longus tendon rupture secondary to service connected right great toe disability is warranted. 

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for left knee and left foot disabilities.  See May 2013 BVA Hearing Transcript, pages 4-5.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for flexor hallucis longus tendon rupture secondary to service connected right great toe fracture is granted.

The appeal of entitlement to service connection for left knee and left foot disabilities is dismissed.


REMAND

In light of the Board's award of service connection for flexor hallucis longus tendon rupture secondary to service connected right great toe fracture, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding whether the Veteran's right knee disability is secondary to service connected disability.  The file must be provided to and reviewed by the examiner.  The examiner must offer an opinion on the following questions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder is (i) caused by OR (ii) aggravated by his flexor hallucis longus tendon rupture of the right foot.  (b) If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's right knee disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the flexor hallucis longus tendon rupture of the right foot.

The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  Thereafter, readjudicate the claim of service connection for right knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


